Citation Nr: 0819259	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-29 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia with patellofemoral arthritis of the left 
knee.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia with patellofemoral arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  For the entire time on appeal, the veteran's left knee 
disability has been manifested by osteoarthritis, pain, and 
some limitation of motion; moderate subluxation or lateral 
instability have not been shown.  

2.  For the entire time on appeal, the veteran's right knee 
disability has been manifested by osteoarthritis, pain, and 
some limitation of motion; moderate subluxation or lateral 
instability have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia with patellofemoral arthritis of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5260, 5261 (2007). 

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia with patellofemoral arthritis of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 
5010, 5260, 5261 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

In order to warrant a rating in excess of 10 percent, the 
evidence must show the following:

*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations - not to be combined with 
limitation of motion (20% under DC 5003);
*	Knee ankylosis in a favorable angle (30% under DC 5256);
*	Moderate recurrent subluxation or lateral instability 
(20% under DC 5257);
*	Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (20% under DC 
5258);
*	Limitation of flexion to 30 degrees (20% under DC 5260); 
or
*	Limitation of extension to 15 degrees (20% under DC 
5261).

The veteran filed his claims for increased rating in April 
2005, contending that his knee disorders have increased in 
severity.  Specifically, the July 2005 examination revealed 
complaints of popping, clicking, swelling, and pain worsened 
by standing for protracted periods of time and walking long 
distances.

After a careful review of the medical evidence of record, the 
Board finds a higher than 10 percent rating for a left knee 
or right knee disability is not warranted for any period of 
the claims.  

Although there are X-ray findings confirming the veteran's 
diagnosis of osteoarthritis of both knees, the veteran's left 
knee extension/flexion has been reported as 0 to 110 (April 
2005 VA treatment report), as 0 to 110 degrees (July 2005 VA 
examination), and most recently as 0 to 115 degrees (October 
2005 VA treatment report).  Correspondingly, his right knee 
extension/flexion has been reported as 0 to 120 degrees, 0 to 
110 degrees, and 0 to 120 degrees on these reports.   In 
comparison, extension/flexion of 0 to 140 degrees is 
considered anatomically normal.  38 C.F.R. § 4.71, Plate II.

While some limitation of flexion was noted for both the left 
and right knee, the evidence does not support a higher rating 
than 10 percent under DCs 5260 and 5261 for either knee 
disability.  The medical evidence does not show any 
limitation of motion to warrant a higher rating.  Flexion of 
either the right or left knee has not been shown to be 
limited to 30 degrees in order to warrant a 20 percent rating 
under DC 5260.  Likewise, the medical evidence shows that he 
has full extension of both knees, and, therefore, does not 
meet the criteria for a higher rating under DC 5261. 

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of either knee.  However, the Board notes that, in 
rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

Specifically, 38 C.F.R. § 4.45(f) states that "[p]ain on 
movement, swelling, deformity or atrophy of disuse" as well 
as "[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations for determination of joint 
disabilities.  Painful motion is considered limited motion at 
the point that the pain actually sets in.  See VAOPGCPREC 9-
98.  

In this case, even with such considerations of additional 
functional impairment of knee pain, swelling, and difficulty 
standing or walking, the evidence still does not show a 
limitation of motion that more nearly approximates the 
criteria for the next higher rating for either knee.  

Specifically, during the July 2005 examination, it is noted 
that the pain associated with the veteran's knee disabilities 
would give him difficulty with squatting, kneeling, and 
walking long distances.  While noting his difficulty 
performing these tasks, the examiner did not find that the 
veteran was in any way unable to perform these motions or 
could not perform them without pain.  

In fact, the examiner's statement that the veteran would 
experience difficulty with walking long distances indicated 
that he was able to perform a walking motion for short 
distances without similar difficulty.   Significantly, in 
consideration of the veteran's capabilities, the examiner 
describes him as "a limited community ambulatory with the 
aid of an orthopedic assistive device."  In being able to 
perform these ambulatory functions, the veteran demonstrated 
a significant range of motion in both knees.

A limitation of flexion to 30 degrees is required to obtain 
the next-higher evaluation for a rating of 20 percent under 
DC 5260.  Even considering the veteran's reported pain, the 
right knee and left knee each demonstrated a limited flexion 
motion to 110 degrees during the July 2005 VA examination.  
Therefore, the difficulties experienced by the veteran while 
squatting, kneeling, or walking long distances still do not 
show a limitation of motion that more nearly approximates the 
20 percent criteria.  

Instead, the clinical evaluations show that the veteran 
experiences flexion to 110 degrees without any notation of 
pain, indicating that he possessed a substantially greater 
range of flexion than was required to meet the rating 
criteria for a rating of 20 percent for either knee under DC 
5260.  

Moreover, the clinical findings indicate that he had full 
extension of both knees without pain indicated.  Therefore, 
he does not meet the rating criteria for a higher rating of 
20 percent under DC 5261.  For these reasons, the additional 
functional impairments identified by the examiner are not 
sufficient to warrant an increased rating in excess of 10 
percent for the left or right knees.

Next, the objective evidence must show favorable ankylosis of 
the knee, in full extension or in slight flexion between 0 
degrees and 10 degrees (30 percent under DC 5256).  However, 
the Board finds that ankylosis is not present in either knee.  
As set forth above, the veteran's flexion/extension of the 
left knee and right knee was reported from 0 to 110 degrees 
(0 to 140 degrees is anatomically normal) in July 2005.  
Therefore, the Board can find no basis under DC 5256 to grant 
the veteran a compensable evaluation based on ankylosis.

Next, because the veteran noted some instability of the knees 
in a November 2005 statement, the Board has considered 
whether a separate rating is warranted under DC 5257 for 
either his left knee or right knee.  During a July 2005 VA 
examination, he expressly denied that either of his knees 
were prone to "giving way."  Further, no clinical findings 
of instability of subluxation were noted in VA treatment 
reports or during examinations in July 2001 or in July 2005, 
despite a thorough review and listing of his symptomatology.  

Significantly, the July 2005 medical examination revealed 
that both the left knee and right knee reported a negative 
anterior drawer, and the McMurray's and Lachman's tests were 
negative for both knees.  Therefore, the Board finds that the 
evidence does not support a finding of subluxation or lateral 
instability in his left knee or right knee, and a separate 
disability rating under DC 5257 is not warranted.

As a final consideration, the Board notes that the evidence 
does not show cartilage dislocation, a threshold component 
necessary to receive a separate rating pursuant to DC 5258.  
During the July 2005 examination, the examiner noted that 
"no acute fracture or dislocation" was present for either 
the left knee or the right knee.  Without evidence of 
cartilage dislocation, a separate rating under DC 5258 is not 
for application. 

In conclusion, under the applicable DCs of 5010-5003, 5260, 
and 5261, the Board finds that the veteran's symptoms for 
either his left knee disability or his right knee disability 
have not manifested symptomatology that more nearly 
approximates the criteria required for a higher disability 
rating of 20 percent.  38 C.F.R. § 4.71a.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that either the 
veteran's left or right knee has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of these disabilities.   

In this case, VA treatment records indicate that the veteran 
has never been hospitalized, and the evidence does not show 
that he is prevented from seeking employment due to his knee 
disabilities.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for his knee disorders under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Moreover, the scheduler rating criteria for joint 
disabilities, such as the knee, contemplate not only 
limitation of motion but other limitations due to factors 
that include pain, swelling, deformity, atrophy, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45(f).  
Therefore, the rating criteria by its nature essentially take 
into account the effect of the veteran's disability on his 
ability function in the workplace.  Hence, assignment of an 
extra-schedular evaluation is not warranted in this case.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, 38 C.F.R. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 
2005, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit all evidence and/or information in his possession 
to the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in June 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased-rating 
claims.  Specifically, the VCAA letter of June 2005 requested 
that he submit all evidence in his possession that would 
indicate that his right-knee and left-knee disorders worsened 
in severity, including descriptions of his symptoms and other 
involvement, extension and additional disability caused by 
either of his service-connected disorders.  

Additionally, a July 2006 statement of the case (SOC) was 
sent to the veteran, informing him of the specific rating 
criteria used for the evaluation of his claims for increased 
rating of the left knee and right knee disorders.  The SOC 
advised him of the rating considerations of 38 C.F.R. § 4.1, 
explaining that the percentage ratings assigned are based 
upon the average impairment capacity resulting from injuries 
and diseases and their residual conditions in civil 
occupations, and of 38 C.F.R. § 4.2, explaining that for the 
purpose of interpreting examination reports, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  Further, the SOC also presented him 
with the correct diagnostic codes used to evaluate the 
impairment of knee disabilities.  

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claims for an increased 
rating for his knee disabilities.  Therefore, he can be 
expected to understand from the various letters from the RO 
what was needed to support his claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and correspondence.  Specifically, he describes 
his symptoms for disabilities and the reasons he believed his 
disabilities limited his walking and caused difficulty in his 
ability to "get up and down."  

During the VA examination in July 2005, the veteran discussed 
the signs and symptoms of his disability, with particular 
emphasis on the impact that the disability has on his daily 
life.  For example, he described the impact of his disorders 
on his ability to walk long distances and his ability to 
stand for long periods of time.  These statements demonstrate 
his actual knowledge in understanding of the information 
necessary to support his claims. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA treatment records and 
service records, and the veteran submitted statements in 
support of his claims.  Additionally, a specific VA medical 
opinion pertinent to the issues on appeal was obtained in 
July 2005.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for chondromalacia with 
patellofemoral arthritis of the left knee is denied.

A rating in excess of 10 percent for chondromalacia with 
patellofemoral arthritis of the right knee is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


